Exhibit 10.1

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of July 22, 2013, by and among OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a
party hereto from time to time including Oxford in its capacity as a Lender and
SILICON VALLEY BANK, a California corporation with an office located at 3003
Tasman Drive, Santa Clara, CA 95054 (“Bank” or “SVB”) (each a “Lender” and
collectively, the “Lenders”), and NANOSTRING TECHNOLOGIES, INC., a Delaware
corporation with offices located at 530 Fairview Avenue N, Suite 2000, Seattle,
WA 98109 (“Borrower”).

RECITALS

A. Lenders and Borrower have entered into that certain Loan and Security
Agreement dated as of March 30, 2012 (as the same may from time to time be
further amended, modified, supplemented or restated, including but without
limitation by that certain First Amendment to Loan and Security Agreement dated
as of December 31, 2012, and that certain Second Amendment to Loan and Security
Agreement dated as of April 30, 2013, collectively, the “Loan Agreement”).

B. Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C. Borrower has requested that Lenders amend the Loan Agreement as more fully
set forth herein.

D. Lenders have agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 13 (Definitions). Subsection (f) of the defined term “Permitted
Indebtedness” in Section 13.1 of the Loan Agreement hereby is amended and
restated in its entirety to read as follows:

“(f) Indebtedness consisting of capitalized lease obligations and purchase money
Indebtedness, in each case incurred by Borrower or any of its Subsidiaries to
finance the acquisition, repair, improvement or construction of fixed or capital
assets of such person, provided that (i) the aggregate outstanding principal
amount of all such Indebtedness does not exceed Five Hundred Thousand Dollars
($500,000) at any time and (ii) the principal amount of such Indebtedness does
not exceed the lower of the cost or fair market value of the property so
acquired or built or of such repairs or improvements financed with such
Indebtedness (each measured at the time of such acquisition, repair, improvement
or construction is made);”

 

1



--------------------------------------------------------------------------------

2.2 Section 13 (Definitions). Subsection (c) of the defined term “Permitted
Liens” in Section 13.1 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

“(c) liens securing Indebtedness permitted under clause (f) of the definition of
“Permitted Indebtedness,” provided that (i) such liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within thirty
(30) days after the, acquisition, lease, repair, improvement or construction of,
such property financed or leased by such Indebtedness and (ii) such liens do not
extend to any property of Borrower other than the property (and proceeds
thereof) acquired, leased or built, or the improvements or repairs, financed by
such Indebtedness;”

3. Limitation of Amendment.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Lenders may now have or may have in the future under or in
connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce each Lender to enter into this
Amendment, Borrower hereby represents and warrants to each Lender as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to each Lender on the
Effective Date or thereafter remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

2



--------------------------------------------------------------------------------

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Lenders of this Amendment by each party hereto and
(b) Borrower’s payment of all Lenders’ Expenses incurred through the date
hereof, which may be debited from any of Borrower’s accounts with Lenders.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State California without regard to principles
thereof regarding conflict of laws.

[Balance of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER: NANOSTRING TECHNOLOGIES, INC. By:   /s/ James A. Johnson Name:   James
A. Johnson Title:   Chief Financial Officer

 

COLLATERAL AGENT AND LENDER: OXFORD FINANCE LLC By:   /s/ Mark Davis Name:  
Mark Davis Title:   Vice-President-Finance, Secretary & Treasurer

 

LENDER: SILICON VALLEY BANK By:   /s/ Nathan Sackett Name:   Nathan Sackett
Title:   Vice President

 

[Signature Page to Third Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

LENDER:

Oxford Finance Funding I, LLC

By: Oxford Finance LLC, as Servicer

By:   /s/ Mark Davis Name:   Mark Davis Title:   Vice-President-Finance,
Secretary & Treasurer

 

LENDER:

Oxford Finance Funding Trust 2012-1

By: Oxford Finance LLC, as Servicer

By:   /s/ Mark Davis Name:   Mark Davis Title:   Vice-President-Finance,
Secretary & Treasurer

 

LENDER:

Oxford Finance Funding III, LLC

By: Oxford Finance LLC, as Servicer

By:   /s/ Mark Davis Name:   Mark Davis Title:   Vice-President-Finance,
Secretary & Treasurer

 

[Signature Page to Third Amendment to Loan and Security Agreement]